Citation Nr: 0624523	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  02-04 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:  Robert A. Friedman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
February 1972, and from June 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio (RO) that, in part, denied an increased 
evaluation for the veteran's lumbar spine disability.

As an initial matter, the Board notes that, by letter dated 
in January 2004, the veteran's attorney attempted to withdraw 
his representation of the veteran.  The Board's Rules of 
Practice specify that, after an appeal has been certified to 
the Board, a representative may not withdraw services as 
representative in the appeal unless good cause is shown on 
motion.  38 C.F.R. § 20.608(b) (2005) (Rule 608).  Motions 
must be in writing and must give the reason why withdrawal 
should be permitted.  Such motions must be filed with the 
Office of the Senior Deputy Vice Chairman of the Board, not 
the RO, and must be accompanied by certification of service 
to the veteran.  The veteran is entitled to file a response 
to the motion.  Id.  The veteran and his attorney were 
notified by letter dated January 13, 2004, that this claim 
had been certified to the Board.  The veteran's attorney's 
letter of January 21, 2004, purporting to withdraw 
representation, did not comply with Rule 608.  There is no 
indication in the record that the veteran's attorney has 
filed a motion to withdraw, that the veteran had been 
apprised of the attorney's intention to withdraw, or that the 
veteran had withdrawn his appointment or appointed another 
representative.  

The veteran and his attorney were apprised by the undersigned 
Veterans Law Judge, in a letter dated in May 2006, of the 
requirement that the attorney abide by Rule 608.  The 
attorney was notified in that letter that if he did not 
respond within 30 days, and if the Board received no 
indication from the veteran that he no longer desired the 
attorney's representation, the Board would proceed with 
adjudication of the case with the attorney designated as the 
representative of record.  Neither the attorney nor the 
veteran responded to the May 2006 letter.  Accordingly, as 
shown on the cover page, the attorney is still considered the 
representative of record. 

This issue was remanded by the Board in an action dated in 
March 2004.  The purpose of the remand was to apprise the 
veteran of a decision by the United States Court of Appeals 
for Veterans Claims (Court) regarding VA's duty to inform and 
assist the veteran in developing his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board's remand 
also informed him of significant changes made to the criteria 
for rating disabilities of the spine that became effective on 
September 26, 2003.  On remand, the veteran was to be asked 
to identify with specificity any treatment he had received 
for his back disability since 1999.  The veteran was so 
informed in a letter dated in April 2004; he did not respond.

The veteran was also to be afforded a VA orthopedic 
examination intended to evaluate the veteran's back 
disability as related to the revised rating criteria so that 
the disability could be evaluated by the RO under the new 
criteria.  In a supplemental statement of the case (SSOC) 
issued in September 2005, the RO increased the rating for the 
veteran's back disability to 20 percent, effective from 
September 26, 2003, the effective date of the changed 
criteria that warranted an increased rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case 
neither the veteran nor his representative has suggested that 
the recently assigned 20 percent evaluation would satisfy his 
appeal for a higher evaluation of his spine disability.  The 
Board therefore concludes that the issue of entitlement to a 
higher rating for spine disability remains open and is 
properly before the Board.

When the veteran was examined by VA in May 2005, it was 
specifically noted that he had disc disease of the low back, 
a disability for which service connection has not been 
granted.  Given the examiner's comments regarding the lumbar 
disc disease relative to the service-connected disability, 
the Board finds that this evidence implies a claim of service 
connection for disc disease of the lumbar spine.  This issue 
is referred to RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's spine disability is evidenced by 
characteristic pain on motion.

2.  His spine disability is evidenced by flexion that is 
limited to 60 degrees with pain that begins at 50 degrees of 
flexion and an additional loss of 25 percent during flare-
ups.


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbar spine 
strain, currently evaluated as 20 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's VA treatment records show that he was seen on 
several occasions complaining of low back pain and of his 
back "going out."  Private treatment records from the Mercy 
Medical Center in Springfield, Ohio show that the veteran was 
seen for complaints of low back pain in July 1999.  The 
treatment note indicates that the veteran had a TENS unit and 
also used a heating pad.  X-rays of the spine taken in March 
2000 revealed L5-S1 facet arthrosis.  An MRI in July 2000 
revealed moderate circumferential bulging of the disc at the 
lower lumbar spine, especially at L4-L5 and L5-S1.  There was 
mild stenosis at L4 and L5.  There was no focal herniation.  

The veteran was afforded a VA examination of the spine, given 
in August 2000.  The veteran complained of back pain, that 
his back went out, and that he could not bend anymore.  He 
also complained of pain shooting into his left leg, usually 
below the knee joint level.  He reported having great 
difficulty bending to pick things up, and having to sleep in 
a chair because he could not sleep, even in an expensive 
special bed.

On examination, the veteran could flex to 75 degrees, and 
could reach to within 13 cm (5.1 in.) of the ground level.  
He could walk on tiptoes and heals without too much 
difficulty.  The examiner had access to the results of the x-
ray, MRI, and EMG findings from Mercy Medical Center, 
described in the preceding paragraph.  The examiner diagnosed 
osteoarthritis of the lumbosacral spine, confirmed by the x-
rays from Mercy.  

The veteran was afforded another VA spine examination given 
in March 2003.  He complained of chronic low back pain that 
he said now radiated into his left hip and down his left leg; 
he reported intermittent episodes of numbness and tingling 
involving the left leg.  On examination, the veteran 
expressed tenderness on palpation to the spine at L4-L5.  
Range of motion exercises to determine forward flexion of the 
spine were not reported in terms of degrees, but it was 
reported that he was able to forward flex, but that he could 
not touch his toes; his finger tips reached to within 
approximately 10 cm. (3.9 in.) of the floor.  Backward 
extension was reported to 20 degrees with pain.  Lateral 
flexion to the right was reported to 20 degrees with pain, 
and 25 degrees to the left, also with pain.  Rotation was to 
25 degrees bilaterally with pain.  X-ray examination revealed 
degenerative changes in the lumbar spine, with a suggestion 
of spondylolytic defect at L5 on the right.  The diagnosis 
was arthritis of the lumbar spine.  

Most recently, the veteran was afforded another VA spine 
examination given in May 2005 as a result of the Board's 
remand.  The veteran reported that his back hurt all the 
time, and that the pain went into his left hip and leg, but 
not the ankle or foot.  Range of motion exercises revealed 
flexion to 60 degrees, with the last 10 degrees being 
painful.  Extension was to 15 degrees, with the last 10 
degrees being painful.  Lateral flexion was to 20 degrees 
bilaterally, with the last five degrees being painful.  
Rotation was to 30 degrees bilaterally, with the last 10 
degrees being painful.  Examination revealed tenderness over 
the lower lumbosacral spine area at the midline.  There was 
some tenderness on the left side and the left gluteal area on 
the left side.  There was mild sciatic tenderness on the 
left, but none on the right.  X-ray examination revealed 
degenerative changes in the dorsal spine.  The examiner's 
diagnoses included degenerated, extruded disk with 
osteoarthritic changes in the lumbosacral spine at L4-L5 
level and pressure on nerve root on the left foraminal level.  
No spasms were observed, and there was no listing of the 
spine, though the examiner noted that such can happen on 
repeated use.  In acute phase, the symptoms of the herniated 
disc could limit activities, though none was reported.  
Repeated use would limit the veteran's use of the back, and 
especially the left lower extremity.  It was felt that, 
during flare-up, the veteran's spinal movements can be 
further restricted by as much as an additional 25 percent.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted above, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the veteran's lumbar spine.  The Board notes 
that, while pain on motion was reported, the motion was not 
said to be limited by the pain.  Also, while the examiner 
speculated on what could happen in certain events such as 
functional loss on repeated use, there is no evidence showing 
that such was the case in fact.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of the changes affecting this claim in the 
Board's March 2004 remand and in the supplemental statement 
of the case (SSOC) issued in November 2005.  

The changes effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  Because the veteran is not service-
connected for IVDS, these changes will not be discussed or 
addressed here.  

The changes effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provides for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2005).  Because the changes that became effective September 
26, 2003, became effective during the pendency of the claim, 
the Board must determine whether the revised version is more 
favorable to the veteran.  See VAOPGCPREC 7-2003.  However, 
even if the Board finds the revised version more favorable, 
the reach of the new criteria can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000.  

The veteran's lumbar spine disability was initially evaluated 
under the old criteria utilizing Diagnostic Code 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5295, a zero percent (non-compensable) rating 
is for application when there are slight subjective symptoms 
only.  A 10 percent rating is for application when there is 
characteristic pain on motion.  A 20 percent rating is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is for application 
when there is severe lumbosacral strain with severe listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Applying the old criteria, in effect prior to September 26, 
2003, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 10 
percent rating.  A higher, 20 percent, rating is not 
warranted because there is no evidence of muscle spasm on 
extreme forward bending, and no unilateral loss of lateral 
spine motion in the standing position.  An increase to higher 
than the currently assigned 20 percent clearly is not 
warranted under the old criteria because none of the criteria 
for that rating have been shown in the medical evidence of 
record.  Thus, a rating higher than the currently assigned 20 
percent is not warranted under the old rating criteria.

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Under the new General 
Rating Formula, a 10 percent evaluation is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a (2005).

A 20 percent evaluation (the veteran's current award) is for 
application with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Id. 

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id. 

The Board finds that a rating higher than the currently 
assigned 20 percent under the current (new) rating criteria 
is not warranted.  The next higher rating available for 
disabilities of the thoracolumbar spine is 40 percent.  A 40 
percent evaluation would require a showing of forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Here, 
the evidence has never shown forward flexion limited to less 
than 60 degrees, which was shown on his most recent 
examination in May 2005.  Even when accounting for pain that 
began at 50 degrees or for an additional 25 percent loss for 
times when the veteran experiences a flare-up, flexion cannot 
be said to be equated to a 30-degree limitation.  There is no 
mention whatsoever in the record of ankylosis of the spine.  
The Board is cognizant of the veteran's complaints of back 
pain; however, the examiner has accounted for the pain by 
explaining the point at which it begins with motion and the 
limitation of an additional 25 percent during a flare.  As 
noted, this does not equate to limitation to 30 degrees or 
less.  

In sum, the Board finds that the veteran's lumbar spine 
strain more nearly approximates the criteria required for the 
currently assigned 20 percent rating, and a higher award is 
not warranted under either the old or the new criteria for 
rating disabilities of the spine.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002 and April 2004.  (Although the notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected lumbosacral strain, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  As noted, the 
veteran was apprised of the changes in the criteria for 
evaluating disabilities of the spine.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that a 
remand for that purpose is not necessary because such an 
issue is not now before the Board.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  As noted, the veteran did not respond to the 
RO's April 2004 request for additional evidence or 
information.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased evaluation for lumbar spine 
strain, currently evaluated as 20 percent disabling, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


